Citation Nr: 1023229	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  01-03 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from September 29, 1999 to March 11, 2008 and as 50 percent 
disabling from March 12, 2008. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from July 1968 to September 
1969.    

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Board remanded the claim in March 2004.

The Board affirmed this rating decision in March 2006.  The 
Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2007, based on a Joint Motion for Remand (joint 
motion), the Court remanded the matter to the Board for 
compliance with the instructions in the joint motion. 

In May 2008, the Board in turn remanded the claim to the RO 
for additional action.  


FINDING OF FACT

Since September 29, 1999 the Veteran's PTSD has caused severe 
social impairment and no more than moderate occupational 
impairment evidenced by conflicts with co-workers without 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking and mood.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 50 percent evaluation 
for PTSD, from September 29, 1999 are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Codes 9411 (2009).

2.  The criteria for entitlement to an evaluation in excess 
of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9411.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

A.  Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  

The notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

During the course of this appeal, the Court held that, with 
regard to claims for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the Diagnostic Code (DC) 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  As well, the Court held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

Subsequently, however, the United States Court for the 
Federal Circuit (Federal Circuit) reviewed Vazquez-Flores on 
appeal and held that the statutory scheme did not require the 
notification noted above.  The Federal Circuit explained that 
the notice described in 38 U.S.C.A. § 5103(a) need not be 
veteran specific and that daily life evidence was not 
statutorily mandated.  The Federal Circuit thus vacated the 
Court's decision to the extent it required notification of 
alternative DCs and the need to submit potential daily life 
information on the basis that such evidence was not needed 
for proper claims adjudication.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, however, it is not error 
to provide remedial notice after such decision.  Id. at 122-
24.  

The RO provided the Veteran VCAA notice on his claim by 
letters dated in January and July 2001, April 2004 and June 
2008.  Some of this notice was provided after initially 
deciding that claim in a rating decision dated in April 2000.  
The RO properly provided the Veteran remedial notice.  Any 
timing deficiency was cured by readjudication of the claim in 
supplemental statements of the case after notice was 
provided.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

These letters provided all required VCAA notice.  In the 
letters, the RO acknowledged the Veteran's claim, notified 
him of the evidence needed to substantiate that claim, 
identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the Veteran 
identified as being pertinent to his claim, including service 
and post-service treatment records.  The RO also afforded the 
Veteran VA examinations, during which examiners discussed the 
severity of the Veteran's PTSD.  

The joint motion required that the Veteran be afforded an 
examination that evaluated his memory impairment.  The 
Veteran was afforded a VA examination in August 2008, in 
which it was reported that the Veteran's remote and immediate 
memory were mildly impaired and that his recent memory was 
normal. 

II.  Analysis

A.  Schedular

The Veteran served on active duty, including in Vietnam, from 
July 1968 to September 1969.  While in combat, he stepped on 
a land mine, suffering left hand and left leg fragment 
wounds, the latter of which necessitated an amputation below 
the knee.  

The Veteran was discharged from service based on associated 
disability.  He received, in part, a Bronze Star Medal with a 
V device and a Purple Heart for his service.  He is now 
service connected for multiple related disabilities, 
including PTSD, evaluated as 30 percent disabling from 
September 29, 1999 to March 11, 2008 and as 50 percent 
disabling from March 12, 2008. 

The Veteran contends that these evaluations do not accurately 
reflect the severity of his psychiatric symptoms and that a 
70 percent evaluation is more appropriate.  He contends that 
his symptoms cause occupational and social impairment with 
deficiencies in most areas, including work, family 
relationships, judgment, thinking and mood.  The Veteran 
argues that, alternatively, these symptoms warrant the 
assignment of a 50 percent evaluation based on social and 
occupational impairment with reduced reliability and 
productivity.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a claimant's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation is to be 
assigned.  38 C.F.R. § 4.7 (2009).

In claims for increases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a claimant's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

The RO has evaluated the Veteran's PTSD pursuant to DC 9411, 
which is subject to the General Rating Formula for Mental 
Disorders (formula).  This formula provides that a 30 percent 
evaluation is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation, normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assignable for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

While the list of symptoms under the general rating formula 
for mental disorders are meant to be examples of symptoms 
that would warrant the evaluation, but are not meant to be 
exhaustive, and the Board would not need to find all or even 
some of the symptoms to award a specific evaluation.   
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the 
other hand without the examples listed in the rating criteria 
it would be difficult to determine the difference between a 
30 and 50 percent rating.  If the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id.

The criteria for a 70 percent rating for PTSD rated under the 
general rating formula for mental disorders are met if there 
are deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

1.  From September 29, 1999 to March 11, 2008

The Veteran first expressed mental health complaints in May 
1983, during his four-month participation in a counseling 
program with his spouse at a veterans outreach center.  At 
the time, he was experiencing flashbacks, sleep disturbances, 
depression, apathy, difficulty controlling his temper, and 
disruption of his home and family life. 

In February 1984, he underwent a VA examination, during which 
an examiner noted that the Veteran had irritability, anxiety, 
depression and nightmares and flashbacks of Vietnam, avoided 
anything reminding him of Vietnam, and once threw his spouse 
across the room.  The examiner also noted that the Veteran's 
psychiatric symptoms had waxed and waned since his discharge 
from service, but had caused increased stress since the 
Veteran visited the Vietnam Veterans Memorial.  At the time, 
the Veteran was working at Xerox, but reported that he did 
not talk to people there and avoided people generally, did 
not like crowds or parties, stayed home all of the time, and 
did not go out for leisure time, with or without his spouse.

From 1985 to 1999, when the Veteran filed a claim for an 
increased evaluation for PTSD, he did not seek treatment for 
this condition.  He did, however, undergo additional VA 
examinations, including in May 1986, February 1988 and April 
1990.  During the first two examinations, the Veteran 
reported that he basically had a good marriage that could be 
better if he was not so demanding and irritable, had a happy 
family life, and was still working at Xerox.  He also 
reported that he stopped going to counseling because he was 
sick of talking about Vietnam; it made him anxious, uptight, 
quiet and frustrated.  

Examiners noted a sad affect, nightmares, sleeping 
difficulties, irritability, depression, flashbacks, intrusive 
and recurrent thoughts of Vietnam, and impatience, 
particularly with his children.  One, a social worker, 
characterized the Veteran's socioeconomic functioning as 
moderately impaired.  Another, a psychiatrist, characterized 
the Veteran's PTSD overall as mild.  

During the third examination, the Veteran indicated that his 
PTSD was worsening.  His family life was strained secondary 
to his irritability and a tendency to holler and yell at his 
spouse and children.  He indicated that he had no social life 
and stayed by himself, but was still working at Xerox with 
coworkers who avoided him.  The examiner noted tension, 
anxiety and depression.    

Since 1999, when the Veteran filed a claim for an increased 
evaluation for PTSD, his reports regarding the severity of 
this condition have been consistent and, with the exception 
of his relationship with immediate family members, which 
allegedly worsened over the years, not dissimilar from those 
recorded prior to 1999.  

During VA examinations conducted in November 1999 and 
November 2002, he again reported frequent nightmares, angry 
outbursts and a short temper manifested by yelling, a 
tendency to be a loner, sleeping difficulties and avoidance 
of social events, crowds and things reminding him of Vietnam.  
He also reported an exaggerated startle response and 
hypervigilance with regard to safety (checking locks and 
doors).  He indicated that he was still working at Xerox, 
where he often had disagreements and conflicts with co-
workers who left him alone.  He first described his 
relationship with his spouse and children as stormy and then 
indicated that they got along adequately.  He indicated that 
he was not receiving therapy and had not been hospitalized 
for his PTSD.

Examiners noted a slightly depressed affect and persistent 
flashbacks, dreams and nightmares.  The 1999 examiner noted 
memory problems related to interfering stress, which did not 
constitute a physical defect.  

The 2002 examiner noted no memory or concentration complaints 
and no thought disorder.  The 1999 examiner described the 
Veteran's PTSD as moderate to severe and assigned the 
condition a Global Assessment of Functioning (GAF) score of 
51.  

The 2002 examiner indicated that the Veteran had a separately 
diagnosable depressive disorder (later linked to PTSD) that 
was mild, found that the Veteran's PTSD had not worsened, nor 
improved since 1999, and assigned that condition a GAF score 
of 50 to 55.   

In a statement received at the RO in February 2002 in support 
of this claim, the Veteran's spouse described the severity of 
the Veteran's psychiatric symptoms.  She explained that the 
Veteran had withdrawn from his family, had outbursts with no 
reason, cried, became belligerent after drinking heavily, 
tried to stay busy to take his mind off of things that were 
bothering him, was depressed and angry secondary to his 
physical problems and was not intimate with her.  

A GAF score reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM-IV)) 32 (4th ed. 1994)).  GAF scores 
and the interpretations thereof are important considerations 
in evaluation a psychiatric disability.  They are not, 
however, dispositive of the rating issue and must be 
considered in light of the actual symptoms of the veteran's 
disability.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
latter provide the primary basis for the assigned evaluation.  
38 C.F.R. § 4.126(a) (2009).

GAF scores of 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF 
scores of 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Carpenter, 8 Vet. App. at 242.  

In this case, the GAF scores medical professionals assigned 
the Veteran during the time period at issue reflect moderate 
to serious symptoms.  The symptoms themselves, including, 
primarily, mood disturbances, sleeping difficulties and 
frequent nightmares, establish severe impairment in social 
functioning and, at most, moderate impairment in occupational 
functioning.  Socially, during this time period, the Veteran 
isolated himself from others and avoided social events, 
crowds and all things reminding him of Vietnam, including 
mental health counselors, but still had relationships, albeit 
strained, with family members.  

Occupationally, the Veteran had difficulties working with co-
workers and certain managers, all of whom learned to stay 
away from the Veteran.  The Veteran never reported that his 
PTSD symptoms interfered with his ability to do his job.  (He 
occasionally reported job interference secondary to problems 
with his left leg prosthesis.)  

PTSD of this severity warrants the assignment of a 50 percent 
evaluation under DC 9411 based on a showing of occupational 
and social impairment with reduced reliability and 
productivity.  

It does not warrant the assignment of an evaluation in excess 
of 50 percent.  Although the Veteran and his spouse have 
reported certain symptoms noted in the criteria for a 70 
percent evaluation, including obsessional rituals (checking 
locks and doors) and impaired impulse control (angry 
outbursts and going head to head with managers), the record 
does not show deficiencies in most areas of school, work, 
family relations, judgment, thinking and mood.  Examinations 
showed no abnormalities in judgment or thinking.  The VA 
examiner who conducted the August 2008 examination found that 
the Veteran's disability had not changed since the 2002 
examination and specifically found that he did not have 
deficiencies in most of the areas needed for a 70 percent 
rating.

Again, the Veteran has relationships, albeit strained, with 
family members.  He has been able to maintain these 
relationships over a period of decades.  Moreover, despite 
the GAF scores assigned, he was able to maintain long term 
employment with the same employer.  His difficulties with co-
workers and supervisors were not so severe that he was ever 
the subject of any disciplinary action.

In statements submitted during the course of this appeal, the 
Veteran's representative argues that the Veteran's anger, 
irritability and tendency to yell constitute impaired 
judgment and his nightmares, flashbacks and hypervigilance 
cause deficiencies in thinking.  Allegedly, when he has a 
nightmare or a flashback, he loses touch with reality and is 
unaware of his surroundings.  

The Board does not agree that the symptoms noted constitute 
or cause deficiencies in judgment or thinking.  Mental health 
professionals have consistently noted these symptoms, but 
have found that there is no deficiency in judgment or 
thinking.  In 2002, a mental health professional recorded the 
Veteran's history of nightmares and flashbacks, but then 
specifically found that the Veteran did not have a thought 
disorder.

2.  From March 12, 2008

The Veteran and his spouse contend that the Veteran's PTSD 
has worsened since March 12, 2008.  According to a written 
statement the spouse submitted in April 2008, the Veteran 
worsened after 2003 surgery for prostate cancer.  His spouse 
reports that he "zones out" when thinking about Vietnam, 
drowns himself with alcohol, yells and screams at her, 
disappears for days, has mood swings, forgets things, stopped 
having sexual relations with her, feels ashamed and helpless, 
and almost got fired secondary to his conflict with his new 
boss.  She indicated that many of their friends, who are 
distant, have noticed the Veteran's severe mood swings. 

She also reported that he had memory problems.  As an 
example, he had recently forgotten to pick up his daughter at 
work.

Since March 12, 2008, the Veteran has been evaluated twice, 
once by a mental health professional at a Vet Center and once 
by a VA examiner.  On March 12, 2008, a psychologist at the 
Vet Center evaluated the Veteran for the purpose of 
documenting his current symptoms in support of his claim for 
an increased evaluation.  During this evaluation, the Veteran 
reported certain stressors that had occurred since his last 
VA examination, including developing a sore on his stump, 
which was requiring weeks of time off of work, being 
diagnosed with prostate cancer in 2003, having an elevated 
PSA in 2005, which necessitated radiation, developing 
erectile dysfunction secondary to the cancer surgery, and 
reluctantly giving up his dream house to move in with and 
care for his ailing father-in-law.  

The Veteran indicated that he had begun to go downhill since 
the prostate surgery, felt inpatient and frustrated, took it 
out on everybody else, had been moved to a different area at 
Xerox where he could work alone, occasionally with a small 
crew, had had difficulty with his new supervisor who now 
knows to stay away from him, was waiting to retire in two 
years after 30+ years of employment, relied on his spouse as 
his one source of socialization, saw his adult kids once in 
awhile, got along "pretty well" with others thanks to 
limited contact, enjoyed gardening and sitting around the 
house, had significantly disturbed sleep, nightmares twice 
weekly and intrusive thoughts, and denied suicidal ideation.  

The psychologist noted a blunted affect, a somber mood, 
orientation in all spheres, and memory within normal limits.  
The psychologist found no evidence of impaired memory.  He 
indicated that due to significant life stressors since 2002, 
the intensity of the Veteran's symptoms had increased. 

During a VA examination conducted in August 2008, the Veteran 
admitted that he had not sought treatment for his PTSD.  He 
reported many of the previously noted symptoms, including 
hypervigilance and an exaggerated startle response.  

He also reported that he was a loner, did not go out except 
to dinner once monthly, where he sat at an outside table so 
he could leave easier, did not have friends except for one or 
two people, had a strained marital relationship, behaved 
inappropriately and obsessively/ritualistically by picking 
things up behind people and seemingly following them, and 
occasionally, within the last two years, had started to 
experience panic attacks.  He denied suicide attempts, but 
indicated that he had had suicidal ideation, which he 
mentioned to the psychologist several months prior to the 
examination.  He indicated that impulse control was not a 
significant problem.  

The examiner noted that the Veteran's marital and family 
relationships and current psychosocial functional status had 
not changed since 2002, that the Veteran had unremarkable 
thought processes and content, no deficiencies in judgment 
(understood outcome of behavior), and had retired in July 
2008 based on eligibility due to age or duration or work.  
The VA examiner concluded that the Veteran's PTSD symptoms 
caused mild impairment with regard to personal functioning 
and interpersonal isolation/functioning, but not reduced 
reliability and productivity, deficiencies in judgment, 
thinking, family relations, work, mood or school, or total 
occupational or social impairment.  

The diagnoses were PTSD and a depressive disorder not 
otherwise specified.  The depressive disorder was secondary 
to the PTSD and physical problems.  The examiner assigned a 
GAF score of 50 and further concluded that the Veteran's 
functioning appeared to be consistent with that which was 
reported in 2002 with a possible exacerbation of depression 
related to medical crises and uncertainty of retirement.  

Both medical professionals agreed that there had been 
somewhat of a worsening of the Veteran's PTSD symptoms; the 
psychologist believed the intensity of symptoms that has 
worsened while the VA examiner believes that the Veteran's 
depression had increased.  

Although the VA examiner's opinion is internally inconsistent 
(characterized impairment as mild, but assigned a GAF score 
of 50, indicating serious impairment), both the VA examiner 
and Vet Center's psychologist agree with regard to the 
question of whether the Veteran has occupational and social 
impairment with deficiencies in most areas.  

Both note symptoms indicative of social impairment, but not 
as severe as previously thought (the psychologist noted that 
the Veteran and his spouse had one or two friends and 
occasionally went out to dinner, which the Veteran denied in 
the past).  They also noted symptoms indicative of no more 
than moderate occupational impairment.  

During both evaluations, it was reported that the Veteran had 
been able to work; although he had problems with a 
supervisor.  He had been able to perform his job tasks and 
retain employment without disciplinary actions until such 
time as he was eligible for retirement.  No deficiencies in 
judgment or thinking were reported; and as noted, the VA 
examiner found no deficiencies in the areas specified for a 
70 percent rating.  While the examiner phrased the question 
as whether there were deficiencies attributable to PTSD, the 
discussion shows that he considered the impact of the 
depression, inasmuch as he noted the Veteran's tendency to 
isolate from others.

While the Veteran's spouse has reported memory problems, the 
memory impairment has been assessed as non-existent or mild 
on examinations.  The Veteran has also been noted to have 
depression.  This has been assessed as mild.  

The weight of the evidence is against a finding that the 
Veteran's psychiatric disability approximates the criteria 
for an evaluation in excess of 50 percent.38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.21 (2009).

B.  Extraschedular

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  
The question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for a higher initial 
or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  He is authorized to approve the assignment 
of an extraschedular evaluation if the claim "presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2009).  

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are 
inadequate.  This requires comparing the level of severity 
and symptomatology of the service-connected disability with 
the established criteria found in the rating schedule 
pertaining to that disability.  Thun v. Peake, 22 Vet. App. 
111, 118 (2008).  If the criteria reasonably describe the 
level of severity and symptomatology of the disability, the 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate and no referral 
is necessary.  Id.  If the criteria do not reasonably 
describe the level of severity and symptomatology of the 
disability, the disability picture is not contemplated by the 
rating schedule and the assigned schedular evaluation is 
inadequate.  The RO or Board must then determine whether the 
exceptional disability picture involves other related factors 
such as those outlined in 38 C.F.R. 3.321(b)(1) as 
"governing norms", including "marked interference with 
employment" and "frequent periods of hospitalization".  Id.

In this case, neither the Veteran, nor the evidence of record 
raises the question of whether the Veteran is entitled to an 
increased evaluation on an extraschedular basis.  As 
previously discussed, during the course of this appeal, the 
Veteran reported that he had strained relationships with co-
workers and managers, but he never reported interference, 
marked or otherwise, with his ability to perform 
occupationally.  

C.  Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2008).  

While the Veteran is currently not working, all of the 
evidence is that he stopped working due to retirement 
unrelated to his service connected disabilities.  Prior to 
his retirement he maintained employment with the same 
employer for over 30 years.  Hence, further consideration of 
entitlement to a TDIU is not warranted.


ORDER

A 50 percent evaluation for PTSD, from September 29, 1999 to 
March 11, 2008, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.

An evaluation in excess of 50 percent for PTSD, is denied.



___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


